
	
		I
		112th CONGRESS
		2d Session
		H. R. 6579
		IN THE HOUSE OF REPRESENTATIVES
		
			October 26, 2012
			Mr. Bonner introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny any
		  deduction for compensatory payments made to any person or governmental entity
		  on account of the April 20, 2010, explosion on and sinking of the mobile
		  offshore drilling unit Deepwater Horizon.
	
	
		1.Denial of deduction for
			 compensatory payments on account of the April 20, 2010, Deepwater Horizon
			 incident
			(a)In
			 generalSection 162 of the
			 Internal Revenue Code of 1986 (relating to trade or business expenses) is
			 amended by redesignating subsection (h) as subsection (i) and by inserting
			 after subsection (g) the following new subsection:
				
					(h)Compensatory
				payments on account of the April 20, 2010, deepwater horizon
				incidentNo deduction shall
				be allowed under subsection (a) for compensatory payments made to any person or
				governmental entity on account of the April 20, 2010, explosion on and sinking
				of the mobile offshore drilling unit Deepwater
				Horizon.
					.
			(b)Effective
			 dateThe amendments made by this section shall apply to payments
			 made after April, 20, 2010, in taxable years ending after such date.
			
